—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered December 17, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff, a high school student, was injured in the school parking lot during his scheduled free period. He was sitting on the hood of a car talking to his friends inside the car when a student unexpectedly put the car into motion. Under the circumstances, the alleged inadequate supervision by the defendant’s employees was not a proximate cause of the infant plaintiff’s injuries. Rather, those injuries were the result of a spontaneous and unforeseeable act committed by a fellow high school student (see, Illa v St. Brigid’s School, 245 AD2d 487; Ceglia v Portledge School, 187 AD2d 550). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.